TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00597-CV

                                OneSource Financial Corp., Appellant

                                                    v.

                         The Children=s Place Retail Stores, Inc., Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
           NO. GN102852, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                              MEMORANDUM OPINION

                The parties to this case have informed this Court that they have settled the case and no

longer desire to pursue this appeal. The parties have moved to remand the cause to the district court to

vacate the underlying judgment and dismiss all claims between the parties with prejudice. Accordingly, we

set aside the trial court judgment without regard to the merits and remand the cause to the trial court for

rendition of judgment in accordance with the parties= agreement. See Tex. R. App. P. 42.1(a)(2)(B).




                                                 __________________________________________

                                                 Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Vacated and Remanded

Filed: May 8, 2003